225 F.2d 481
Joseph P. McMILLIAN, Appellant,v.UNITED STATES of America.
No. 15343.
United States Court of Appeals Eighth Circuit.
August 5, 1955.

1
Appeal from United States District Court, Eastern District of Missouri.


2
Ted A. Bollinger, Jr., and Jesse E. Bishop, St. Louis, Mo., for appellant.


3
Harry Richards, U. S. Atty., and W. Francis Murrell, Asst. U. S. Atty., St. Louis, Mo., for appellee.


4
Appeal from District Court dismissed, on dismissal filed by appellant and consent by appellee.